DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because “a micro device different than the micro device” should be changed to --a second micro device different than a first micro device--.  
Claim 6 is objected to because “calculating the brightness value of the micro device; calculating the compensation value from different micro devices “ should be changed to --calculating the brightness value of the first micro device; calculating the compensation value from at least one of the different micro devices--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-8 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
•	Regarding claim 8, the omitted step is:  “adjusting at least the output of a micro device different than the micro device 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaji (US 2019/0096774).
•	Regarding claim 1, Chaji discloses a method of populating a system (receiver) substrate with micro devices (figure 7), comprising: 
arranging the micro devices in a cartridge (step 706 in figure 7A and ¶ 5); 
extracting at least one parameter for at least one of the micro devices in the cartridge (figure 14A and ¶s 121 and 175); and 
selecting and arranging the cartridges to populate the system substrate so that the parameter extracted for adjacent cartridges is within a predefined threshold (figure 14D and ¶s 123, 125, and 175; where the phrase “close performance based on one or more parameters” in ¶ 175 at least suggests the claimed “predefined threshold”).
•	Regarding claim 2, Chaji discloses a method of populating a system (receiver) substrate micro devices (figure 7), comprising: 
arranging microdevices in a cartridge (step 706 in figure 7A and ¶ 5); 
extracting at least a distribution map for one parameter for the micro devices in the cartridge (figure 14A and ¶s 121 and 175); and 
selecting and arranging the cartridges to populate the system substrate so that the distribution map for at least one of the parameters forms a continuous map with a step within a defined threshold between the map of the cartridges associated with the corresponding adjacent areas on the system substrate (figure 14D and ¶s 121-123, 125, and 175; where the phrase “close performance based on one or more parameters” in ¶ 175 at least suggests the claimed “defined threshold” while ¶s 121 and 122 show the need to arrange cartridges and/or microdevices to have the claimed “continuous map with a step within a defined threshold between the map of the cartridges associated with the corresponding adjacent areas”).


Claims 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (US 2008/0122832; hereinafter Chen).
•	Regarding claim 3, Chen discloses a method to calculate compensation value for variation in micro-devices transferred from different cartridges into system substrate (figure 3) comprising: 
using a micro device position to fetch the cartridge parameters (¶ 65); and 
using the cartridge parameters along with micro device value to calculate the compensation value (¶ 65).
•	Regarding claim 4, Chen discloses everything claimed, as applied to claim 3.  Additionally, Chen discloses where the micro device value is converted into a brightness value and the cartridge parameters are passed to a compensation block where it converts the brightness value into compensation value (¶ 65).

Claims 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willem et al (US 2005/0134526; hereinafter Willem).
•	Regarding claim 5, Willem discloses a compensation method for a micro device in a system substrate (figure 8) comprising: 
providing different micro devices (each of elements 100a-100j in figure 5A and ¶ 130)[; and
adjusting] ¶ 130).
•	Regarding claims 6-8, Willem discloses everything claimed, as applied to claim 5.  Additionally, Willem discloses where:
Claim 6:	the compensation method further comprises: 
	calculating the brightness value of the micro device (¶ 130); 
	calculating the compensation value from different micro devices based on cartridge parameter and micro device position (¶s 82, 84, and 90), 
	the said compensation values are added to the said brightness value (at least suggested by ¶ 104); and 
	the modified brightness is used to calculate a programming value (¶s 90 and 104).
Claim 7:	the programming value is extracted from gamma curve, pixel uniformity, and temperature value (¶ 90).
Claim 8:	the brightness value is extracted from a gamma curve (¶ 90).

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        06/29/2022